Citation Nr: 0727192	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asbestosis and chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to January 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for asbestosis.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in May 2006, the veteran indicated that he wanted to 
have a hearing at the RO before the Board.  Thereafter, the 
veteran waived his right to an in-person hearing and accepted 
a video conference hearing, which was held in June 2007 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence shows the presence of asbestos-related 
pleural plaques on computed tomography (CT) scan; however, 
there is no competent evidence of an asbestos-related 
pulmonary disability.


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis and chronic 
obstructive pulmonary disease, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts that he was exposed to asbestos while 
serving as a seaman and gunner's mate during his active 
military service.  He explained in his May 2005 personal 
statement that being a crewman aboard an aircraft carrier 
exposed him to asbestos, which caused him to develop 
asbestosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the veteran was exposed 
to asbestos while aboard ship on the U.S.S. Bonhomme Richard 
from 1963 to 1967, during his active military service.  Thus, 
no further discussion in this regard is needed.  Nonetheless, 
after having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for a respiratory disorder, 
to include asbestosis and chronic obstructive pulmonary 
disease (COPD).  The competent evidence of record fails to 
show that the veteran's pleural plaques are productive of any 
asbestos-related disease or disability, that a current 
diagnosis of asbestosis has been made, or that the veteran's 
COPD is related to service or any in-service asbestos 
exposure.

The service medical records reflect no complaints, treatment, 
or diagnoses of a respiratory disorder, and clinical 
evaluation of the veteran's lungs and chest upon discharge in 
December 1966 were noted as normal.  

Post-service treatment records show continuing complaints of 
shortness of breath and difficulty breathing.  A December 
2004 VA outpatient treatment record notes that the veteran 
has a known history of COPD, and a May 2005 VA outpatient 
treatment note indicates that the veteran exhibits moderately 
severe obstructive lung disease and a component of 
interstitial lung disease.  A computed tomography (CT) scan 
performed in April 2005 revealed a small amount of pleural 
calcification in the lungs, which was noted as being 
suggestive of asbestosis.  A follow-up CT scan was performed 
in July 2005 which showed no sign change.  June 2006 and the 
February 2007 CT results indicated that the pleural plaque 
was indicative of either "old granulomatous disease such as 
tuberculosis or asbestosis."  

In December 2005, the veteran was afforded a VA examination 
to determine whether his respiratory disorder was due to 
asbestos exposure during his military service.  The examiner 
reviewed the results of the April 2005 CT scan and noted that 
the scan revealed very limited pleural plaquing, primarily on 
the right, without significant calcification.  The examiner 
concluded that the veteran was exposed to asbestos on the 
basis of the pleural plaques which is presumably related to 
his exposure during service.  The examiner further added that 
because the veteran's exposure to asbestos produced very 
limited pleural plaques, there is no evidence of any 
interstitial disease and no functional impairment in the form 
of medical symptomatology.  

In January 2007, the veteran's claims folder was reviewed by 
a VA staff physician.  Upon a review of the claims file, the 
examiner stated that it is reasonable to conclude that the 
veteran had asbestos exposure during his military service and 
it is at least as likely as not that the pleural plaque is a 
manifestation of asbestosis.  However, the examiner concluded 
that based on the VA examiner's December 2005 opinion and 
subsequent findings on the chest CT scan performed in June 
2006, there is no evidence of any interstitial disease.  
Since interstitial disease can occur with asbestosis and it 
is the element of asbestosis that induces shortness of 
breath, pleural plaque "is not related to the patient's 
shortness of breath because there is no evidence of a 
reduction in the DLCO or interstitial disease on the CAT scan 
. . . ."

While asbestos-related pleural plaques have been identified 
by CT scan, no medical professional has diagnosed the veteran 
with a disability due to the asbestos-related pleural 
plaques.  That is, the veteran's pleural plaques have not 
resulted in a disability.  Service connection is warranted 
for a "disability resulting from personal injury suffered or 
disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 
1131; see also 38 C.F.R. § 3.303(a); see Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Here, there is 
a lack of competent evidence that the veteran has a 
disability caused by the asbestos-related pleural plaques.  
Without competent evidence of a current underlying 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board acknowledges that the veteran submitted a February 
2007 private medical statement, which attributes his February 
2007 CT findings due to asbestosis and his in-service 
asbestos exposure.  While the Board considers this as 
competent medical evidence, the Board points out that the 
private physician's opinion is of little or no probative 
value.  The private physician did not provide adequate 
reasons and bases for his opinion, nor did he indicate that 
he had reviewed the veteran's claims file.  More importantly, 
although the private physician indicated that the veteran had 
"asbestosis", not one of his pertinent treatment reports 
record a current diagnosis of asbestosis.  See November 2006 
Plains Family Medicine report only noting a history of 
asbestosis and COPD.  As previously noted, the Board 
acknowledges that the veteran has calcified pleural plaques 
in his lungs that are consistent with asbestos exposure; 
however, the Board points out that the competent and 
persuasive medical evidence demonstrates that the veteran's 
plural plaques cause no impairment.  Without competent 
medical evidence of a current disability due to the asbestos-
related pleural plaques, there can be no valid claim.  

As to the diagnosis of chronic obstructive pulmonary disease, 
there is no competent evidence of a nexus between that 
diagnosis and the veteran's service, to include the exposure 
to asbestos.  Based upon the evidence in the claims file, the 
first showing of chronic obstructive pulmonary disease was in 
December 2004, which is many years following the veteran's 
discharge from service, and is evidence against a finding 
that chronic obstructive pulmonary disease is related to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  In addition, the 
Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
COPD during service or immediately thereafter.  See Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  VA outpatient 
treatment notes reflect treatment and complaints for COPD, 
but do not specifically comment on the etiology of the 
disorder.  Thus, there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his current COPD.

Although the veteran has alleged that his respiratory 
disorder is the result of his exposure to asbestos during 
service, the Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to render a 
medical diagnosis or an opinion regarding the etiology of a 
disease or disorder.  He cannot state, with medical 
certainty, that he has a respiratory disorder that is due to 
being exposed to asbestos during service.  In the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In the absence of competent medical evidence linking the 
veteran's current disability to service, service connection 
for a respiratory disorder, to include asbestosis and chronic 
obstructive pulmonary disease, is not warranted, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter sent to the veteran.  
In the December 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
February 2005 rating decision, the veteran has not been 
prejudiced, as the claim of entitlement to service connection 
for a respiratory disorder, to include asbestosis and COPD is 
denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from July 
2002 to February 2007, and private treatment records dated 
March 1995 to February 2007.  The veteran was also provided 
an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asbestosis and chronic obstructive pulmonary 
disease is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


